DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-12, and 14-21 are pending.

Response to Arguments
Applicant's arguments filed 25 January 2022 have been fully considered but they are not persuasive. 
Regarding the subject matter of canceled Claim 13 which is incorporated into Amended Claim 1.
Applicant states that Toyota (US 2018/0178651) in view of Molteni (US 5473447) fails to teach: 
a cover layer positioned in front of the holographic layer and an intermediate layer positioned between and in contact with the cover layer and the holographic layer.
Summarizing Applicant’s arguments: 
(1) The combination of references cited by the Examiner fails to teach or suggest the intermediate layer 105 and the cover layer 106 of the claimed invention. 
(2) the combination of references cited by the Examiner differs in the arrangement of the display panel, wherein the hologram of Molteni would be disposed behind the display panel of Toyota and would not dispose an intermediate layer and a cover layer as claimed and suggested by Applicant. 
The Examiner respectfully disagrees with both of the Applicant’s arguments regarding the cited subject matter. 

Toyota Fig. 5 illustrates translucent plate 40 in contact with periphery portion 46 (referenced in the Office Action as 48 which is the incline angle on 46 vice the component) which [0035] teaches is in contact with display panel 10. Construing each component as a layer, Fig. 5 illustrates layer 46 between layer 10 and layer 40 and in contact with both layers. A layer is defined as a thickness of material, typically one of several, covering a surface. The material thicknesses 10, 46, and 40 construed as layers are not required to cover their adjacent layers. 
Regarding (2), Toyota teaches [0035] The translucent plate 40 has a three-dimensional indicator 50 configured to be displayed through the image display panel 10.
The translucent plate [40] is construed as a three dimensional layer. Toyota does not teach the translucent plate and three-dimensional indicator 50 comprise a holographic layer.
Molteni teaches a holographic stereogram [fig. 2 @13] that can be placed on, in front of or behind viewing window 15
Molteni [col. 10 line 65 to col. 11 line 2] (3) FIGS. 1 and 2 illustrate an instrument panel application of the invention wherein viewing window 15, through which first or primary image 16 is viewed, and holographic stereogram 13, which produces secondary image 18.

Holographic stereogram 13 is construed as a holographic layer that is illuminated by a light source [fig. 2 @25] to produce a hologram [fig. 2 @18].  Molteni’s holographic layer 13 is combined with Toyota’s three dimensional layer 40 to be construed holographic layer 40. The only structure imported from Molteni is a holographic layer that is illuminated by a light element to produce a hologram. The arrangement of other elements in Molteni do not force the same arrangement in Toyota.

The remainder of Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “the periphery of the illumination frame” should read “a periphery of the illumination frame” for proper antecedent basis.  Appropriate correction is required.

Claim 20 is objected to because of the following informalities:  the limitation “and encircling the backlight unit” should read “and encircling a backlight unit” for proper antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 9-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Toyota (US 2018/0178651) in view of Molteni (US 5,473,447) and Lo (US 2011/0235364).  All reference is to Toyota unless indicated otherwise.

Regarding Claim 1 (Currently Amended), Toyota teaches a display for a vehicle [abstract] configured for 
showing visual content [fig. 2 @14-17, ¶0026, “in the image display panel 10, a display area DA, which is a part of the display surface 11, displays images 14, 15, 16, 17”], and
producing a three-dimensional image, in addition to the visual content [¶0010, “both the image displayed on the image display panel and the three-dimensional indicator disposed behind the image display panel are visible to the viewer”], the display comprising:
a backlight unit [fig. 5 @20];
an illumination frame [fig. 4 @34] defining an opening [fig. 4 illustrates 34 defining an opening with bottom and  two side portions into which 40 is fitted] and
positioned in front of [fig. 4 illustrates 30 disposed in front of 20] the backlight unit [fig. 4 @20] and including one or more light elements [¶0027, “The multiple light emitting elements 22”] positioned around the periphery of the illumination frame [fig. 4 illustrates lighting elements 22 positioned peripherally on bottom and side portions of 30];
a three-dimensional layer [¶0035, “The translucent plate 40 has a three-dimensional indicator 50 configured to be displayed through the image display panel positioned in the opening of the illumination frame [fig. 4 illustrates 40 disposed in the opening defined by a base and two sides, created by 34], wherein 
the one or more light elements is/are configured to emit light through the three-dimensional layer to produce the three-dimensional image [¶0036, “the light from the light source 30 transmitting through the translucent plate 40 is used for illumination of the three-dimensional indicator 50”]; and 
a cover layer [fig. 5 @10 covers fig. 5 @46] positioned in front of the three-dimensional layer [fig. 5 @40] and an intermediate layer [fig. 5 @46] positioned between and in contact [fig. 5 and (¶0035) teach contact] with the cover layer and the three-dimensional layer
Toyota does not teach the illumination frame encircling the backlight and creating an opening; the backlight configured to show visual content; the three-dimensional layer is a holographic layer that is illuminated by the one or more light elements to produce a hologram
Molteni teaches a backlight [fig. 1 @16] configured to show visual content [fig. 1 @21 and 21, col. 10 line 65 to col 11 line 10, “FIGS. 1 and 2 illustrate an instrument panel application of the invention wherein viewing window 15, through which first or primary image 16 is viewed, and holographic stereogram 13, which produces secondary image 18 … primary image 16 is shown as comprising gauges 20 and 21 and secondary image 18, which is superimposed upon the primary image, is shown as comprising a gas pump which can, for example, symbolize a low fuel condition”]; 
the three-dimensional layer is a holographic layer [fig. 2 @13] that is illuminated by one or more light elements [fig. 2 @25] to produce a hologram [fig. 2 @18] 
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the holographic layer and backlight taught by Molteni into the display taught by Toyota, in order to provide a unique, attention-getting holographic second image to complement the non-holographic first images (Molteni: col. 9 lines 61-66)
Toyota in view of Molteni does not teach the illumination frame encircling a backlight configured to show visual content and creating an opening
Lo teaches an illumination frame [fig. 2 @110, ¶0028, “light source module 130 may be implemented as a direct type light source module to omit the light guide plate 131 … As shown in FIG. 2, the light source module 130 is disposed in the frame 110 and encircled by the frame 110”, ¶0030, “Preferably, the display panel 300 is also disposed within the frame 110”] encircling a backlight [fig. 2 @300] configured to show visual content [construed as a display panel] and creating an opening [fig. 2 @110 illustrates opening created by frame to allow positioning of other components]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concept of an illumination frame formed to surround a display panel, as taught by Lo, into the display taught by Toyota in view of Molteni, in order to increase the stability of the positional relationship between the clear cover and the frame while preventing the display panel from separation from or movement relative to the frame induced by the pulling of the clear cover (Lo: ¶0012).

Regarding Claim 2 (Currently Amended), Toyoda in view of Molteni and Lo teaches the display of Claim 1, further comprising 
a controller [fig. 5 @70] electrically connected to the one or more light elements [fig. 5 @30] for selectively [¶0039, fig. 6 @S20] activating the light element to produce the hologram [fig. 6 @S40 teaches 3D indicator and Molteni teaches the 3D indicator is a hologram].31

Regarding Claim 9 (Currently Amended) Toyoda in view of Molteni and Lo teaches the display of Claim 1, wherein 
the display includes a graphical user interface (GUI) to show the visual content [fig. 2 @14-17, ¶0026, “in the image display panel 10, a display area DA, which is a part of the display surface 11, displays images 14, 15, 16, 17”],
the visual content [fig. 2 @14-17] being at least one of a two-dimensional computer graphic [displayed on surface of LCD display 10] or a three-dimensional computer graphic [alternate limitation not addressed], wherein 
the display is configured to produce the hologram [Molteni: fig. 2 @18] in response to the visual content [fuel level] on the GUI [Molteni: col. 11 lines 35-40, “In a typical application, the light source will be activated when information is to be provided to the observer, e.g., in the case of the fuel pump image of FIGS. 1-2, when the fuel level in the vehicle's gas tank falls below a predetermined level”].

Claim 10 (Currently Amended) Toyoda in view of Molteni and Lo teaches the display of Claim 1, wherein 
the display includes an instrument cluster [Molteni: fig. 1 @16] having at least one gauge [Molteni: fig. 1 @20 and 21], wherein 
the display is configured to produce the hologram [Molteni: fig. 2 @18] in response to a measured vehicle condition [Molteni: col. 11 lines 35-40, “In a typical application, the light source will be activated when information is to be provided to the observer, e.g., in the case of the fuel pump image of FIGS. 1-2, when the fuel level in the vehicle's gas tank falls below a predetermined level”]
Toyoda in view of Molteni and Lo does not teach the at least one gauge is a fuel level gauge
One of ordinary skill in the art would understand that a very common indicator provided on a vehicle instrument panel is a gauge indicating the current level of the vehicles fuel tank.  One of ordinary skill in the art would also recognize that it would have been obvious to position a holographic indicator indicating a critical vehicle condition should be positioned near the indicator that reflects the particular vehicle condition, fuel tank level and that one of the two example gauges (fig. 2 @20 and 21) taught by Molteni represent an appropriate positioning of a fuel tank level gauge and an attention getting holographic indicator.

Regarding Claim 11 (Original) Toyoda in view of Molteni and Lo teaches the display of Claim 10, wherein 
the instrument cluster is a digital instrument cluster [fig. 2], and
 the at least one gauge [Molteni: fig. 2 @20 and 21] is at least one graphical gauge [Molteni: col. 11 lines 4-10, “For purposes of illustration, in FIGS. 1-2, primary image 16 is shown as comprising gauges 20 and 21”], wherein 
the backlight unit includes a GUI for at least showing the at least one graphical gauge as the visual content [Molteni: fig. 2 @20 and 21], and 
the display is configured to generate the hologram [Molteni: fig. 2 @18] in response to a reading associated with a measured vehicle condition [Molteni: col. 11 lines 35-40, “In a typical application, the light source will be activated when information is to be provided to the observer, e.g., in the case of the fuel pump image of FIGS. 1-2, when the fuel level in the vehicle's gas tank falls below a predetermined level”] 
Toyoda in view of Molteni and Lo does not teach the at least one gauge is a fuel level gauge
One of ordinary skill in the art would understand that a very common indicator provided on a vehicle instrument panel is a gauge indicating the current level of the vehicles fuel tank.  One of ordinary skill in the art would also recognize that it would have been obvious to position a holographic indicator indicating a critical vehicle condition should be positioned near the indicator that reflects the particular vehicle condition, fuel tank level and that one of the two example gauges (fig. 2 @20 and 21) taught by Molteni represent an appropriate positioning of a fuel tank level gauge and an attention getting holographic indicator.

Claim 14  (Currently Amended) Toyoda in view of Molteni and Lo teaches the display of Claim 1, wherein 
the illumination frame [figs 4 and 5 @34] includes a light guide [figs. 4 and 5 @40] configured to direct light from the one or more light elements [figs. 4 and 5 @32] through the holographic layer [figs. 4 and 5 @50] to produce the hologram [fig. 6 @S40 teaches 3D indicator and Molteni teaches the 3D indicator is a hologram].

Claims 3-8, 12, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Toyoda in view of Molteni, Lo, and Moss (US 4,795,223).  All reference is to Toyota unless indicated otherwise.

Regarding Claim 3 (Original) Toyoda in view of Molteni and Lo teaches the display of Claim 1, wherein 
the holographic layer [fig. 5 @40 is a 3D indicator layer, Molteni teaches the 3D indicator layer is a holographic layer (fig. 2 @13)] is positioned in front of the backlight [fig. 5 @20], the light source [fig. 5 @30] is positioned in front of the backlight [fig. 5 @20]
Toyoda in view of Molteni and Lo does not teach the holographic layer is a plurality of holographic layers, each holographic layer of the plurality of holographic layers being illuminated by the light source 
Moss teaches a holographic layer [fig. 1 @21] is a plurality of holographic layers [fig. 2 @22 (S1-S7)], 
each holographic layer of the plurality [fig. 2 @22 (S1-S7)] of holographic layers being illuminated by a light source [col. 3 lines 20-30, “The bottom edge 30 of each hologram 22 extends below the top edge of the dash 29.  The bottom edge 30 of each segment 22 is edge illuminated by light conducted to it by a respective light conduit C.sub.1 . . . C.sub.7.  The light conduit may be fiber optical if desired.  Each light conduit receives light from a respective light source 1.sub.1 . . . 1.sub.7”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the multiple independently illuminated holographic layers taught by Moss into the display taught by Toyota in view of Molteni and Lo, in order to control the generation of a plurality of holographic images by controlling a plurality of illumination sources.

Regarding Claim 4 (Original) Toyoda in view of Molteni, Lo, and Moss teaches the display of Claim 3, wherein 
the hologram includes a plurality of holograms [Moss: fig. 2 @22 (S1-S7)], the plurality of holograms includes 
a first hologram [fig. 2 @S1)]  and 
a second hologram [fig. 2 @S2)], and wherein 
the plurality of holographic layers includes 
a first holographic layer [fig. 2 @22 (S1] having a first interference pattern [fig. 3 illustrates the creation of the diffraction grating for each holographic layer; col. 3 lines 1-15, “The diffraction grating represents the interference pattern the interference between the source light 15 and the reference beam 25 forms a diffraction grating 29.   for producing the first hologram [fig. 2 @S1], and 
a second holographic layer [fig. 2 @22(S2)] having a second interference pattern for producing the second hologram [fig. 2 @S2].

Regarding Claim 5 (Currently Amended) Toyoda in view of Molteni and Lo teaches the display of Claim 2, wherein 
the one or more light elements is a plurality of light elements [¶0028, “The light source 30 is separated from the backlight 20, disposed out of a periphery portion 46 of the translucent plate 40, and includes multiple light emitting elements 32”], 
each light element in the plurality of light elements is electrically connected to the controller [¶0039, “The controller 70 is capable of outputting an electric signal to … the light source 30…  With this configuration, … turn-on or turn-off of the light source 30 can be independently controlled”] 
Toyoda in view of Molteni and Lo does not teach the controller is configured to selectively activate one or more of the light elements in the plurality of light elements to produce the hologram 
Moss teaches a controller [fig. 4 @45] is configured to selectively activate [col. 3 lines 30-40, “The light sources 1.sub.1 . . . 1.sub.7 are selectively illuminated by driver circuits 45, which are activated by a decoder 47 in response to a binary output from an analog to digital conversion circuit 49”] one or more of the light elements in a plurality of light elements [fig. 4 @l1-l7] to produce a hologram


Regarding Claim 6 (Original) Toyoda in view of Molteni, Lo, and Moss teaches the display of Claim 5, wherein the plurality of light elements include
a first light element [Moss: fig. 4 @l1] for producing a first hologram [Moss: fig. 4 @S1] of the hologram and 
a second light element [Moss: fig. 4 @l2] for producing a second hologram [Moss: fig. 4 @S2] of the hologram.

Regarding Claim 7 (Original) Toyoda in view of Molteni, Lo, and Moss teaches the display of Claim 5, wherein the plurality of light elements includes 
a first light element [Moss: fig. 4 @l1] and 
a second light element [Moss: fig. 4 @l2], 
the first light element and the second light element are configured to emit light in directions perpendicular to the holographic layer [Moss: col. 3 lines 20-30, “The bottom edge 30 of each segment 22 is edge illuminated by light conducted to it by a respective light conduit C.sub.1 . . . C.sub.7.  The light conduit may be fiber optical if desired.  Each light conduit receives light from a respective light source 1.sub.1 . . . 1.sub.7”].

Regarding Claim 8 (Original) Toyoda in view of Molteni, Lo, and Moss teaches the display of Claim 5, wherein the plurality of light elements includes 
a first light element [Moss: fig. 9 @T2] and 
a second light element [Moss: fig. 9 @T7], 
the first light element is positioned at a first angle to the holographic layer [Moss: fig. 9 @Θ3] to emit light at a first non-perpendicular direction through the holographic layer, and 
the second light element is positioned at a second angle [Moss: fig. 9 @Θ2] to the holographic layer to emit light at a second non-perpendicular direction through the holographic layer [Moss: col. 4 lines 49-65, “Second and third tubes T.sub.2, T.sub.7 are positioned on either side of the central tube to provide beams in the plane 61 at angles .theta..  sub.2 and .theta..  sub.3. The angles .theta..  sub.2 and .theta..  sub.3 are preferably 30.degree..  With these initial positions established, the tubes T.sub.2, T.sub.7 are then pivoted to direct the respective beams on appropriate segments, e.g., S.sub.2, S.sub.7 as indicated in FIG. 8”].

Regarding Claim 12 (Currently Amended) Toyoda in view of Molteni and Lo teaches the display of Claim 1 
Toyoda in view of Molteni and Lo does not teach the one or more light elements are configured to switch from emitting light in a first wavelength to emitting light in a second wavelength to cause a change in color for the hologram
 a light element [fig. 6 @Λ1-Λ3] is configured to switch from emitting light in a first wavelength [fig. 6 @Λ1] to emitting light in a second wavelength [fig. 6 @Λ2] to cause a change in color [fig. 6 @S10, S13, S16 are color represented by Λ1 then fig. 6 @S11, S14, S17 are color represented by Λ2] for the hologram [col. 2 lines 35-44, “The composite hologram 21 includes seven holograms 22, as illustrated in FIG. 2.  Each hologram 22 provides a separate segment S.sub.1 . . . S.sub.7 and is provided with means to enable it to be addressed selectively via suitable illumination sources … Three methods for providing selective illumination of each segment are: (1) wavelength selectivity in which each segment is made to reconstruct at a different illumination wavelength”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the multiple independently illuminated holographic layers taught by Moss into the display taught by Toyota in view of Molteni and Lo, in order to control the color of a holographic image by controlling a plurality of illumination sources emitting at different wavelengths.

Regarding Claim 16 (New), Toyota teaches a display for a vehicle configured for showing visual content and producing a three-dimensional image [¶0010], in addition to the visual content [¶0026], the display comprising:
a backlight unit [fig. 5 @20];
an illumination frame defining an opening [fig. 4 illustrates 34 defining an opening with bottom and side portions into which 40 is fitted] and 
positioned in front of [fig. 4 illustrates 30 disposed in front of 20] the backlight unit [fig. 4 @20] and
 including one or more light elements [¶0027, “The multiple light emitting elements 22”] positioned about a periphery of the illumination frame [fig. 4 illustrates lighting elements 22 positioned peripherally on bottom and  both side portions of 34];
a three-dimensional layer [¶0035, “The translucent plate 40 has a three-dimensional indicator 50 configured to be displayed through the image display panel 10”, fig. 4 and 5 @40], positioned in the opening of the illumination frame [fig. 4 illustrates 40 disposed in the opening defined by a base and two sides, created by 34], wherein
the one or more light elements are configured to emit light through the three-dimensional layer to produce the three-dimensional image [¶0036, “the light from the light source 30 transmitting through the translucent plate 40 is used for illumination of the three-dimensional indicator 50”];
a cover layer [fig. 5 @10 covers fig. 5 @46] positioned in front of the three-dimensional layer [fig. 5 @40] and an intermediate layer [fig. 5 @46] positioned between and in contact [fig. 5 and ¶0035 teach contact] with the cover layer and the three-dimensional layer; and
a controller [fig. 5 @70] is electrically connected to the one or more light elements [fig. 5 @30] for selectively [¶0039, fig. 6 @S20] activating the one or more light elements to produce the three-dimensional image [fig. 6 @S40], wherein 
the one or more light elements [fig. 5 @32] is a plurality of light elements [¶0028], 
each light element in the plurality of light elements is electrically connected to the controller [¶0039, “The above-described controller 70 is capable of outputting an electric signal to the image display panel 10, the backlight 20, the light source 30, the image displayed on the image display panel 10, turn-on or turn-off of the backlight 20, turn-on or turn-off of the light source 30 … can be independently controlled”], wherein 
Toyota does not teach the illumination frame encircling the backlight; the backlight configured to show visual content; the three-dimensional layer is a holographic layer that is illuminated by the one or more light elements to produce a hologram; the controller is configured to selectively activate one or more of the light elements in the plurality of light elements to produce the hologram.
Molteni teaches a backlight [fig. 1 @16] configured to show visual content [fig. 1 @21 and 21, col. 10 line 65 to col 11 line 10, “FIGS. 1 and 2 illustrate an instrument panel application of the invention wherein viewing window 15, through which first or primary image 16 is viewed, and holographic stereogram 13, which produces secondary image 18 … primary image 16 is shown as comprising gauges 20 and 21 and secondary image 18, which is superimposed upon the primary image, is shown as comprising a gas pump which can, for example, symbolize a low fuel condition”]; 
the three-dimensional layer is a holographic layer [fig. 2 @13] that is illuminated by one or more light elements [fig. 2 @25] to produce a hologram [fig. 2 @18] 

Toyota in view of Molteni does not teach the illumination frame encircling a backlight configured to show visual content and creating an opening; the controller is configured to selectively activate one or more of the light elements in the plurality of light elements to produce the hologram
Lo teaches an illumination frame [fig. 2 @110, ¶0028, “light source module 130 may be implemented as a direct type light source module to omit the light guide plate 131 … As shown in FIG. 2, the light source module 130 is disposed in the frame 110 and encircled by the frame 110”, ¶0030, “Preferably, the display panel 300 is also disposed within the frame 110”] encircling a backlight [fig. 2 @300] configured to show visual content [construed as a display panel] and creating an opening [fig. 2 @110 illustrates opening created by frame to allow positioning of other components]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concept of an illumination frame formed to surround a display panel, as taught by Lo, into the display taught by Toyota in view of Molteni, in order to increase the stability of the positional relationship between the clear cover and the frame while preventing the display panel from separation from or movement relative to the frame induced by the pulling of the clear cover (Lo: ¶0012)
 does not teach the controller is configured to selectively activate one or more of the light elements in the plurality of light elements to produce the hologram
Moss teaches a controller [fig. 4 @45] is configured to selectively activate [col. 3 lines 30-40, “The light sources 1.sub.1 . . . 1.sub.7 are selectively illuminated by driver circuits 45, which are activated by a decoder 47 in response to a binary output from an analog to digital conversion circuit 49”] one or more of the light elements in a plurality of light elements [fig. 4 @l1-l7] to produce a hologram
 Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the multiple independently illuminated holographic layers taught by Moss into the display taught by Toyota in view of Molteni, and Lo in order to control the generation of a holographic image by controlling a plurality of illumination sources.

Regarding Claim 17 (New), Toyota in view of Molteni, Lo, and Moss teaches the display of Claim 16, wherein the plurality of light elements includes 
a first light element [Moss: fig. 4 @l1] for producing a first hologram [Moss: fig. 4 @S1] of the hologram and 
a second light element [Moss: fig. 4 @l2] for producing a second hologram [Moss: fig. 4 @S2] of the hologram.

Regarding Claim 18 (New) Toyota in view of Molteni, Lo, and Moss teaches the display of Claim 16, wherein the plurality of light elements includes 
a first light element [Moss: fig. 4 @l1] and 
a second light element [Moss: fig. 4 @l2], 
the first light element and the second light element are configured to emit light in directions perpendicular to the holographic layer [Moss: col. 3 lines 20-30, “The bottom edge 30 of each segment 22 is edge illuminated by light conducted to it by a respective light conduit C.sub.1 . . . C.sub.7.  The light conduit may be fiber optical if desired.  Each light conduit receives light from a respective light source 1.sub.1 . . . 1.sub.7”].

Regarding Claim 19 (New) Toyota in view of Molteni, Lo, and Moss teaches the display of Claim 16, wherein the plurality of light elements includes 
a first light element [Moss: fig. 9 @T2] and 
a second light element [Moss: fig. 9 @T7], 
the first light element is positioned at a first angle to the holographic layer [Moss: fig. 9 @Θ3] to emit light at a first non-perpendicular direction through the holographic layer, and 
the second light element is positioned at a second angle [Moss: fig. 9 @Θ2] to the holographic layer to emit light at a second non-perpendicular direction through the holographic layer [Moss: col. 4 lines 49-65, “Second and third tubes T.sub.2, T.sub.7 are positioned on either side of the central tube to provide beams in the plane 61 at angles .theta..  sub.2 and .theta..  sub.3. The angles .theta..  sub.2 and .theta..  sub.3 are preferably 30.degree..  With these initial positions established, the 

Regarding Claim 20 (New), Toyota teaches a display for a vehicle configured for showing visual content and producing a three-dimensional image [¶0010], in addition to the visual content [¶0026], the display comprising:
an illumination frame defining an opening [fig. 4 illustrates 34 defining an opening with bottom and side portions into which 40 is fitted] and 
positioned in front of [fig. 4 illustrates 30 disposed in front of 20] the backlight unit [fig. 4 @20] and
including one or more light elements [¶0027, “The multiple light emitting elements 22”] positioned about a periphery of the illumination frame [fig. 4 illustrates lighting elements 22 positioned peripherally on bottom and  both side portions of 34];
a three-dimensional layer [¶0035, “The translucent plate 40 has a three-dimensional indicator 50 configured to be displayed through the image display panel 10”, fig. 4 and 5 @40], positioned in the opening of the illumination frame [fig. 4 illustrates 40 disposed in the opening defined by a base and two sides, created by 34], wherein
the one or more light elements are configured to emit light through the three-dimensional layer to produce the three-dimensional image [¶0036, “the light from the light source 30 transmitting through the translucent plate 40 is used for illumination of the three-dimensional indicator 50”];
a cover layer [fig. 5 @10 covers fig. 5 @46] positioned in front of the three-dimensional layer [fig. 5 @40] and an intermediate layer [fig. 5 @46] positioned between and in contact [fig. 5 and ¶0035 teach contact] with the cover layer and the three-dimensional layer; and
a controller [fig. 5 @70] electrically connected to the one or more light elements [fig. 5 @30] for selectively [¶0039, fig. 6 @S20] activating the one or more light elements to produce the three-dimensional image [fig. 6 @S40], wherein 
the one or more light elements [fig. 5 @32] is a plurality of light elements [¶0028], 
each light element in the plurality of light elements is electrically connected to the controller [¶0039, “The above-described controller 70 is capable of outputting an electric signal to the image display panel 10, the backlight 20, the light source 30, the image displayed on the image display panel 10, turn-on or turn-off of the backlight 20, turn-on or turn-off of the light source 30 … can be independently controlled”]
Toyota does not teach an instrument cluster having at least one gauge; the illumination frame encircling the backlight; the backlight configured to show visual content; the three-dimensional layer is a holographic layer that is illuminated by the one or more light elements to produce a hologram; the controller is configured to selectively activate one or more of the light elements in the plurality of light elements to produce the hologram in response to a reading associated with the at least one gauge
Molteni teaches an instrument cluster [fig. 1 @16] having at least one gauge [fig. 1 @20 and 21];
a backlight [fig. 1 @16] configured to show visual content [fig. 1 @21 and 21, col. 10 line 65 to col 11 line 10, “FIGS. 1 and 2 illustrate an instrument panel application of the invention wherein viewing window 15, through which first or primary image 16 is viewed, and holographic stereogram 13, which produces secondary image 18 … primary image 16 is shown as comprising gauges 20 and 21 and secondary image 18, which is superimposed upon the primary image, is shown as comprising a gas pump which can, for example, symbolize a low fuel condition”]; 
the three-dimensional layer is a holographic layer [fig. 2 @13] that is illuminated by one or more light elements [fig. 2 @25] to produce a hologram [fig. 2 @18]; 
 the controller is configured to produce the hologram [fig. 2 @18] in response to a measured vehicle condition [Molteni: col. 11 lines 35-40, “In a typical application, the light source will be activated when information is to be provided to the observer, e.g., in the case of the fuel pump image of FIGS. 1-2, when the fuel level in the vehicle's gas tank falls below a predetermined level”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the holographic layer and backlight taught by Molteni into the display taught by Toyota, in order to provide a unique, attention-getting holographic second image to complement the non-holographic first images (Molteni: col. 9 lines 61-66)
Toyota in view of Molteni does not teach the illumination frame encircling a backlight configured to show visual content and creating an opening; the controller is configured to selectively activate one or more of the light elements in the plurality of light elements to produce the hologram; the measured vehicle condition is a reading associated with the at least one gauge
Lo teaches an illumination frame [fig. 2 @110, ¶0028, “light source module 130 may be implemented as a direct type light source module to omit the light guide plate 131 … As shown in FIG. 2, the light source module 130 is disposed in the frame 110 and encircled by the frame 110”, ¶0030, “Preferably, the display panel 300 is also disposed within the frame 110”] encircling a backlight [fig. 2 @300] configured to show visual content [construed as a display panel] and creating an opening [fig. 2 @110 illustrates opening created by frame to allow positioning of other components]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concept of an illumination frame formed to surround a display panel, as taught by Lo, into the display taught by Toyota in view of Molteni, in order to increase the stability of the positional relationship between the clear cover and the frame while preventing the display panel from separation from or movement relative to the frame induced by the pulling of the clear cover (Lo: ¶0012)
Toyota in view of Molteni and Lo does not teach the controller is configured to selectively activate one or more of the light elements in the plurality of light elements to produce the hologram; the measured vehicle condition is a reading associated with the at least one gauge
Moss teaches a controller [fig. 4 @45] is configured to selectively activate [col. 3 lines 30-40, “The light sources 1.sub.1 . . . 1.sub.7 are selectively illuminated by driver circuits 45, which are activated by a decoder 47 in response to a binary output one or more of the light elements in a plurality of light elements [fig. 4 @l1-l7] to produce a hologram
 Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the multiple independently illuminated holographic layers taught by Moss into the display taught by Toyota in view of Molteni, and Lo in order to control the generation of a holographic image by controlling a plurality of illumination sources
Toyoda in view of Molteni, Lo, and Moss does not teach the measured vehicle condition is associated with one of the at least one gauge
One of ordinary skill in the art would understand that a very common indicator provided on a vehicle instrument panel is a gauge indicating the current level of the vehicles fuel tank.  One of ordinary skill in the art would also recognize that it would have been obvious to position a holographic indicator indicating a critical vehicle condition should be positioned near the indicator that reflects the particular vehicle condition, fuel tank level and that one of the two example gauges (fig. 2 @20 and 21) taught by Molteni represent an appropriate positioning of a fuel tank level gauge and an attention getting holographic indicator.

Regarding Claim 21 (New), Toyota in view of Molteni, Lo, and Moss teaches the display of Claim 20, wherein 
the instrument cluster is a digital instrument cluster [fig. 2], and 
the at least one gauge is at least one graphical gauge [Molteni: fig. 2 @20 and 21 are graphical gauges], wherein 
the backlight unit includes a GUI for at least showing the at least one graphical gauge as the visual content [Molteni: fig. 2 @20 and 21], and 
the display is configured to generate the hologram [Molteni: fig. 2 @18] in response to a reading associated with a measured vehicle condition [Molteni: col. 11 lines 35-40, “In a typical application, the light source will be activated when information is to be provided to the observer, e.g., in the case of the fuel pump image of FIGS. 1-2, when the fuel level in the vehicle's gas tank falls below a predetermined level”] 
Toyoda in view of Molteni, Lo, and Moss does not teach the at least one gauge is a fuel level gauge
One of ordinary skill in the art would understand that a very common indicator provided on a vehicle instrument panel is a gauge indicating the current level of the vehicles fuel tank.  One of ordinary skill in the art would also recognize that it would have been obvious to position a holographic indicator indicating a critical vehicle condition should be positioned near the indicator that reflects the particular vehicle condition, fuel tank level and that one of the two example gauges (fig. 2 @20 and 21) taught by Molteni represent an appropriate positioning of a fuel tank level gauge and an attention getting holographic indicator.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Toyota in view of Molteni, Lo, Moss, and Fujita (US 2005/0185141).  All reference is to Toyota unless indicated otherwise.

Claim 15 (Currently Amended) Toyoda in view of Molteni and Lo teaches the display of Claim 1
Toyoda in view of Molteni and Lo does not teach an optical element for separating bandwidths of light from the one or more light element to produce a first hologram of the hologram in a first color and a second hologram of the hologram in a second color 
Moss teaches separate bandwidths [fig. 6 @Λ1 and Λ2] of light from the light element [fig. 6 @Λ1-Λ3] produce a first hologram [fig. 6 @S10, S13, S16] in a first color [color represented by Λ1] and a second hologram [fig. 6 @S11, S14, S17] in a second color [color represented by Λ2]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the multiple independently illuminated holographic layers taught by Moss into the display taught by Toyota in view of Molteni and Lo, in order to control the color of a holographic image by controlling a plurality of illumination sources emitting at different wavelength
Toyota in view of Molteni, Lo, and Moss does not teach an optical element for separating bandwidths of light from the light element
Fujita teaches an optical element [fig. 15; ¶0130] for separating bandwidths of light [fig. 15 @ Red, Green, and Blue] from a light element [fig. 15 @White light]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the optical color separation device, taught by Fujita, into the display taught by Toyota in view of Molteni, Lo, and Moss, in order to provide a color separation device, by which it is possible to perform color separation where the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640. The examiner can normally be reached 1000-1900. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Douglas M Wilson/Examiner, Art Unit 2694  


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694